*827ON MOTION FOR REHEARING.
Gilbert, Justice.
Movants argue (1) that the effect of the present decision is to leave the law in such shape that ad valorem taxes due on property assessed against a life-tenant insolvent except for the life-estate, who dies before the time for the collection of taxes, may not then be collected from any one; and (2) that the provision of the Code, § 92-110, that “Life-tenants, and those who own and enjoy the property, shall be chargeable with the taxes thereon,” does not bind the State, but is only binding between the parties, that is, between the life-tenant and the remainderman. Neither inconvenience nor loss of revenue can alter the construction of a law which is clear. In such a case courts can only declare the law as made by the proper co-ordinate branch of the government. It may be added that the ill effects apprehended by movants are not apparent to us. Moreover, the case does not present for decision the question of what is the proper procedure for the collection of taxes in a case like this, where the life-tenant dies leaving the taxes unpaid. To decide that question now would obviously be obiter. If, however, movants are correct in their second contention, as stated above, it must follow that contention (1) can not be sound. This court has not expressly decided whether the provision in the Code, § 92-110, as to life-estates is binding on the State. Code, § 102-109, Lingo v. Harris, 73 Ga. 30, and Brunswick v. King, 91 Ga. 522, 524 (17 S. E. 940), cited by movants, only indirectly bear on the subject. “The State is not bound by the passage of a law, unless named therein, or unless the words of the act should be so plain, clear, and unmistakable as to leave no doubt as to the intention of the legislature.” § 102-109, National Bank v. Danforth, 80 Ga. 55 (7 S. E. 546), dealt with the construction of the last sentence in § 92-110, with reference to the taxation of property held under a bond for title. It is stated by movants that the Code section was taken from National Bank v. Danforth, supra, was placed in the Code of 1895, and appears in subsequent Codes. It would seem (without deciding) that the ruling there made with reference to property held under bond for title would likewise apply to property held by a life-tenant with remainder over. The first headnote in that decision is as follows: “In taxing real property and collecting the taxes thereon, the public authorities may treat it as belonging *828indifferently either to the maker or the holder of a bond for titles when the latter is in possession; but as between the parties to the bond, the one taking the rents and profits, or enjoying the use for the time being, is liable for the taxes.” In the opinion Mr. Chief Justice Bleckley. said: “With reference to the public, we hold that the assessment, in case of an outstanding bond for titles, where the holder of it is in possession of the premises, may be made either against such holder or against the maker of the bond, the person in whom the legal title rests for the time being; and a sale by the public authorities founded on an assessment against either would pass the title no doubt as against the other, if it were made for the taxes on that property alone; because it is no less the duty of the one than the other, relatively to the public, to pay taxes, or to see that they are paid. But as between themselves, it is very clear that the person who is in possession, enjoying the property itself or its rents and issues, ought to be charged, and is chargeable, with the taxes.”
If we concede, as argued by movants, that the principles ruled in the case from which we have just quoted apply in the present case, then it must likewise be conceded that by proceeding as required by statute the tax could have been collected either from the life-tenant or the remainderman, or both. It would also follow that the State has its election in every instance whether to collect the taxes from the life-tenant or from the remainderman. However, that would not change the effect of the present decision. The taxing authorities elected to assess and collect the taxes from'the life-tenant, and can not again assess the property against the remainderman. The tax fi. fa., being in personam, without specifying any particular property, was ineffective to sell more than the life-estate. Had the tax-receiver at the proper time assessed the property against the remainderman, under the Code section the remainderman in that event could legally proceed against the life-tenant to collect from him whatever amount she paid for taxes. The property having been assessed against the life-tenant, and more than thirty days having elapsed, the tax-receiver could not assess it again, nor could any court for any reason confer that power upon him. Bohler v. Verdery, 92 Ga. 715 (supra.) As stated in the Bohler case, “The principles which authorize a court of equity to relieve against mistake have no application to the case. The tax-*829receiver is bound to know the law regulating his official duty; and for his error of judgment in reference thereto no responsibility can attach to the taxpayer.” On the question of how taxes are to be charged, it was said by Mr. Chief Justice Bleckley in Burns v. Lewis, 86 Ga. 591, 602 (13 S. E. 123) : “In this State the universal rule, unless some statute can be shown to vary .it in particular instances, is that taxes are to be charged upon the owners of property. Owners, therefore, have an interest in being properly designated in executions which issue for the collection of taxes upon their property, or, if they can not be designated with reasonable certainty, that the property shall be pointed out in the execution as authority for seizing it irrespective of ownership, or as the property of some particular pers.on. In all cases of doubt, the execution should specify the particular realty on which the tax accrued, and direct the officer to seize it or so much of it as is necessary to pay its own taxes,” See also Justice v. Parnin, 130 Ga. 869 (61 S. E. 1044). It might be here suggested that if the tax official is in doubt as to how to assess the property and to issue the execution to collect the tax on the full taxable value, the method suggested in Burns v. Lewis, supra, would seem to point the way. The execution in the present case was strictly in personam, without reference to any particular property, reading: “You are commanded, that of the goods and chattels, if any be found, otherwise of the lands and tenements of J. C. Fleeman, you make,” etc.; but if it had designated specifically the property in question, it may be, though we do not now decide, that a sale after levy would pass the fee.
Movants mention several cases which they state were overlooked by this court. They were not overlooked, but were carefully considered before the opinion was rendered, and in them nothing is found decisive of the question presented in the instant case. State v. Hancock, 79 Ga. 799, 801 (5 S. E. 248), was a claim case. The wife and daughters of the defendant in fi. fa., living with him, had stood by for years and allowed him to return the property as his own. Under such circumstances the tax-collector was right in issuing an execution in personam against him. The court said that if it should be held that the executions were invalid and that no return had been made, the tax-collector was in a position to assess it and place a double tax upon the property, and that the claimants would have to pay it or suffer the property to be sold. *830Personal property was also included in the returns, and the claimants made no effort to have it separated, and had not paid the taxes properly due on the personal property. In this case there was no contention that the return was invalid; nor was the execution invalid. Both were according to law. There is no provision for retaxing except after a new assessment provided for in certain cases by the Legislature, which new assessment was not possible under the facts of the present case.’ In Verdery v. Dotterer, 69 Ga. 194, 198, the court merely dealt with the question of whether a tax sale divests the lien of a mortgage. The fact that it does throws no light on whether such a sale would convey any more than a life estate. Movants rely upon the language that “Taxes due the State are not only against the owner, but against the property also, and that without reference to judgments, mortgages, sales, transfers, or incumbrances of whatsoever nature or effect. The only concern as to an owner at all is merely to know against whom the assessment is to be made, while the tax itself and the lien therefor is against the property. The State’s lien for taxes overrides all others, and follows the property into the hands of whomsoever it may go.” But we have shown that when it is sought to enforce a lien, the lien’s vitality is wrapped up in the execution; and if the property is sold, the lien is thereby foreclosed. Movants quote from Stokes v. State, 46 Ga. 412, 413 (12 Am. R. 588), as follows: “It has been said by a judge of the United States court that ‘the power of taxation is a sovereign power, and a branch of the power of eminent domain.’ Georgia expressly retains this power over all property in the State, and follows the property for the payment of her taxes in whosesoever hands found.” This general statement throws no light on the concrete question raised in the present case, for the elucidation of which we think the language of the Supreme Court of the United States quoted in the opinion rendered by this court may be more helpfully consulted.
The question decided in the first division of the opinion in Austell v. Swann, 74 Ga. 278, 281, was whether or not an apportionment of annual taxes paid by a life-tenant upon dower land could be allowed between the life-tenant and the reversioners, upon any principle of law or equity. A demurrer to the petition was sustained. Movants quote the following: “It is contended, as we think with irresistible force, that a neglect to pay the burdens *831imposed by law on the property during the term would be a want of such ordinary care as a prudent person should exercise for its protection and preservation, and would tend to divest the title to the fee by exposing it, or a portion of it, to sale to raise the taxes levied on it.” What was said as to divesting the title to the “fee” , was, of course, obiter. There is nothing in the statement that affords authority for the contention made by the movants. It only shows a right which a remainderman has — to cause a forfeiture for waste. We are also cited to Thomas v. Lester, 166 Ga. 274, (142 S. E. 870), from which the following is quoted: “As the plaintiff did not acquire a valid transfer of the tax fi. fa., he is unable to enforce the collection thereof by levy and sale; and for this reason there is no adequate and complete remedy at law. To enforce his rights he has to resort to equity and the doctrine of subrogation, which rests upon principles of equity and justice.” Here is a case where equity is in its proper sphere or jurisdiction of dealing with the matter of subrogation. Movants say that “this court upheld the proposition that the collection of taxes out of the land can be accomplished by resort to equity when the execution can not be levied for such collection.” We do not think the court so held.. It did not pass upon the question of whether or not the tax could be collected by a court of equity. It merely gave by subrogation whatever right was inherent in the execution. We find nothing in the briefs contrary to the opinion already rendered. Moreover, the Code of 1933, § 92-7901, provides: “No replevin shall lie, nor any judicial interference be had, in any levy or distress for taxes under the provisions of this Code, but the party injured shall be left to his proper remedy in any court of law having jurisdiction thereof.” That section has been the law of Georgia since 1804 (Cobb, 1051), and has appeared in all the Codes. It represents the declared policy of this State, and has been construed to mean that a court of equity will not interfere with tax officials, leaving the injured party to his statutory remedies, such as claim and illegality. While this section is not here mentioned as decisive of the question of the right of the State to resort to equity, it shows the policy of the State, and on principle should be applied, as far as possible, to both sides in controversies over the payment of taxes.
The motion for rehearing is denied.
Russell, Chief Justice.
Hpon motion to reconsider the denial *832of the motion for rehearing, I wish to state that I agree with the other members of the court, upon my understanding that we are not holding that there is no remedy.